USCA11 Case: 20-14518      Date Filed: 05/16/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14518
                    Non-Argument Calendar
                    ____________________

GLENN SPRADLEY,
                                              Plaintiff-Appellant,
versus
PAT FRANK,
Clerk of the Circuit Court of Hillsborough County, Florida,
HILLSBOROUGH COUNTY,
EDWINA BAKER,
Deputy Clerk, Hillsborough County Circuit Court,


                                           Defendants-Appellees,
USCA11 Case: 20-14518           Date Filed: 05/16/2022       Page: 2 of 12




2                         Opinion of the Court                    20-14518

C. BAKER,
Deputy Clerk of the Circuit Court of Hillsborough County,


                                                               Defendant.


                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 8:18-cv-02372-CEH-AAS
                     ____________________

Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
       Glenn Spradley, a prisoner proceeding pro se, appeals vari-
ous district court orders regarding his 42 U.S.C. § 1983 complaint
against Pat Frank, clerk of the Hillsborough County Circuit Court,
Edwina Baker, a deputy clerk of the Hillsborough County Circuit
Court, and Hillsborough County 1 (the County), alleging violations
of his Fourteenth and First Amendment rights stemming from
their refusal to file his mandamus action and alleged transfer of the
action to another county. Spradley brings several issues on appeal,

1When referred to as a party, Hillsborough County will be referred to as “the
County” in this opinion. When referencing actions related to the Hills-
borough County circuit court, this opinion will refer to it as “Hillsborough
County.”
USCA11 Case: 20-14518             Date Filed: 05/16/2022         Page: 3 of 12




20-14518                   Opinion of the Court                                3

which we address in turn. After review, 2 we affirm the district
court.
                     I. THE COUNTY’S LIABILITY
       First, Spradley contends the court should not have dismissed
his claims against the County because it could be held liable for
Frank failing to file and transferring his mandamus complaint.
        “[T]o prevail on a civil rights action under § 1983, a plaintiff
must show that he or she was deprived of a federal right by a per-
son acting under color of state law. Griffin v. City of Opa-Locka,
261 F.3d 1295, 1303 (11th Cir. 2001). Municipalities and other local
government entities are “persons” within the scope of § 1983. Mo-
nell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). To impose
§ 1983 liability on a municipality, a plaintiff must show: (1) “his con-
stitutional rights were violated;” (2) “the municipality had a custom
or policy that constituted deliberate indifference to that constitu-
tional right;” and (3) “the policy or custom caused the violation.”


2 We review a district court ruling on a Rule 12(b)(6) motion de novo. Hill v.
White, 321 F.3d 1334, 1335 (11th Cir. 2003). A district court’s rulings on dis-
covery matters are reviewed for an abuse of discretion. Khoury v. Mi-
ami-Dade County Sch. Bd., 4 F.4th 1118, 1125 (11th Cir. 2021). We review a
district court’s denial of a recusal motion for an abuse of discretion. Draper v.
Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004). “We review a district court's
grant of summary judgment de novo, applying the same standards applied by
the district court.” Baas v. Fewless, 886 F.3d 1088, 1091 (11th Cir. 2018) (quo-
tation marks omitted). “Summary judgment is proper if there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Id. (quotation marks omitted).
USCA11 Case: 20-14518         Date Filed: 05/16/2022      Page: 4 of 12




4                       Opinion of the Court                   20-14518

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). “A cus-
tom is a practice that is so settled and permanent that it takes on
the force of law.” Sewell v. Town of Lake Hamilton, 117 F.3d 488,
489 (11th Cir. 1997). Although a custom need not receive formal
approval, random acts or isolated incidents are normally insuffi-
cient to establish a custom or policy. Depew v. City of St. Marys,
787 F.2d 1496, 1499 (11th Cir. 1986). “A policy is a decision that is
officially adopted by the municipality, or created by an official of
such rank that he or she could be said to be acting on behalf of the
municipality.” Sewell, 117 F.3d at 489.
        Municipal liability may be imposed for a single decision by a
municipal official, provided that the official possesses final author-
ity to establish policy with respect to the action ordered. Pembaur
v. City of Cincinnati, 475 U.S. 469, 480-82 (1986). Whether an offi-
cial is a final policymaker is dependent on an analysis of state law.
Grech v. Clayton County, 335 F.3d 1326, 1343-44 (11th Cir. 2003)
(en banc) (holding Georgia sheriffs were not county policymakers
as to their law enforcement functions because Georgia’s Constitu-
tion, statutes, and caselaw showed state power and control over
sheriffs and an absence of county control).
        The Florida Constitution provides a county’s clerk of the cir-
cuit court is an elected office, and the county cannot abolish the
office of clerk of the circuit court, transfer the clerk’s duties, change
the length of the term of office, or establish any manner of selection
other than by election. Fla. Const. Art. VIII, § 1(d). The County’s
charter defines “the county government” to exclude any
USCA11 Case: 20-14518         Date Filed: 05/16/2022     Page: 5 of 12




20-14518                Opinion of the Court                          5

constitutional officer as defined in Section 1(d) of Article VIII of the
Florida Constitution, and specifically excludes the clerk of the cir-
cuit court. Charter of Hillsborough County, Art. I, § 1.02. 3 Florida
statutes define the clerks’ powers and duties. See Fla. Stat. § 28.01,
et seq.
        The district court did not err by dismissing Spradley’s com-
plaint against the County because he did not show the County had
a custom or policy that was deliberately indifferent to his constitu-
tional rights. See McDowell, 392 F.3d at 1289. Spradley’s one iso-
lated incident of Frank failing to file and transferring his mandamus
complaint is insufficient to establish a custom, and to the extent he
alleged other instances by stating the County had an unwritten pol-
icy, these allegations were conclusory and speculative. See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (explaining while a
complaint does not need detailed factual allegations, a plaintiff’s ob-
ligation to provide the grounds of his entitlement to relief requires
more than “labels and conclusions,” formulaic recitation of the el-
ements of a cause of action are not enough, and factual allegations
must be enough to raise a right to relief above the speculative
level); Depew, 787 F.2d at 1499. While a single incident can be suf-
ficient to establish a municipality’s liability for its unconstitutional
policy, Frank was not a policymaker for the County such that lia-
bility could be imposed on the County for her refusal to file and

3MUNICODE,https://library.municode.com/fl/hillsborough_county/codes/c

ode_of_ordinances,_part_a?nodeld=CHHICO_ARTICR01, (last visited Apr.
1, 2022).
USCA11 Case: 20-14518        Date Filed: 05/16/2022      Page: 6 of 12




6                       Opinion of the Court                 20-14518

her alleged transfer of his complaint. See Pembaur, 475 U.S. at 480-
82. Based on state law, Florida’s Constitution established the of-
fices of the clerks of the circuit courts and insulates them from con-
trol by counties, the County’s Charter defines its government to
exclude the clerk of the circuit court, and Florida statutes define the
clerks’ powers and duties. See Fla. Const. Art. VIII, § 1(d); Charter
of Hillsborough County, Art. I § 1.02; Fla. Stat. § 28.011, et seq.
Florida state law evinces state empowerment of and control over
clerks of courts, rather than county control. See Grech, 335 F.3d at
1343-44. Thus, Frank was not a policy maker for the County, and
the district court did not err by finding the County could not have
been held liable for Frank’s alleged wrongdoings. Spradley’s argu-
ment that determining the identity of the final policymaker is best
done at the summary judgment stage is irrelevant because, regard-
less of the final policymaker at the clerk’s office, the County lacked
control over the clerk’s office. Accordingly, we affirm the dismissal
of Spradley’s complaint against the County.
                     II. DISCOVERY MOTIONS
        Second, Spradley asserts the court abused its discretion by
denying his motion to strike Frank’s interrogatory answers for orig-
inally failing to answer under oath, and his motion to compel better
answers from Frank because her answers were insufficiently spe-
cific.
        With some exceptions, a district court may designate a mag-
istrate judge to hear and determine any pretrial matter pending be-
fore the court. 28 U.S.C. § 636(b)(1)(A). The court may reconsider
USCA11 Case: 20-14518       Date Filed: 05/16/2022    Page: 7 of 12




20-14518               Opinion of the Court                       7

a magistrate judge’s ruling where it has been shown that the mag-
istrate judge’s order was clearly erroneous or contrary to law. Id.
      Rule 33 requires that each interrogatory be answered under
oath. Fed. R. Civ. P. 33(b)(3). Also, Rule 33 provides the grounds
for objecting to an interrogatory must be stated with specificity.
Fed. R. Civ. P. 33(b)(4).
        Spradley cannot show the court abused its discretion by
adopting the magistrate judge’s denials of his discovery motions.
Regarding his motion to strike Frank’s answers and to impose sanc-
tions for not answering the interrogatories under oath, Frank sub-
sequently included the verification page to cure the Rule 33(b)(3)
defect, and Spradley does not identify any authority to suggest that
striking a party’s interrogatory answers or imposing sanctions
would be appropriate in this situation. Fed. R. Civ. P. 33(b)(3).
The pagination discrepancy between the original and completed
verification forms alone does not indicate that Frank’s failure to
originally include the completed verification form was willful or in
bad faith to warrant sanctions. See Malautea v. Suzuki Motor Co.,
987 F.2d 1536, 1542 (11th Cir. 1993) (stating district courts have
broad discretion in imposing sanctions for discovery violations).
Thus, the magistrate judge’s denial of this motion was not clearly
erroneous or contrary to law and the district court’s adoption of
the denial was not an abuse of discretion. Regarding Spradley’s
motion to compel better answers from Frank, Spradley does not
cite any binding authority to show that Frank’s answers were in-
sufficiently specific. See Fed. R. Civ. P. 33(b)(4). Thus, the
USCA11 Case: 20-14518         Date Filed: 05/16/2022     Page: 8 of 12




8                       Opinion of the Court                  20-14518

magistrate judge’s denial of his motion to compel better answers
was not clearly erroneous or contrary to law and the district court’s
adoption of the denial was not an abuse of discretion. Accordingly,
we affirm as to this issue.
                           III. RECUSAL
         Third, Spradley contends Judge Honeywell had a possible
affiliation with Frank when she was a circuit court judge in Hills-
borough County, and thus, she abused her discretion by not rec-
using herself. A judge shall disqualify herself if, among other rea-
sons, she has a personal bias or prejudice concerning a party. 28
U.S.C. § 455(a), (b)(1). The standard for when a judge should have
disqualified herself under § 455(a) is whether a reasonable person
knowing all the facts would conclude the judge’s impartiality might
reasonably be questioned. Jenkins v. Anton, 922 F.3d 1257, 1271-72
(11th Cir. 2019). “[J]udicial rulings alone almost never constitute
a valid basis for a bias or partiality motion.” Liteky v. United States,
510 U.S. 540, 555 (1994).
       Judge Honeywell did not abuse her discretion by not rec-
using herself. Spradley’s allegation that she had a “possible affilia-
tion[]” with Frank is speculative, and it is further speculation that
this potential affiliation would cause Judge Honeywell to be partial
toward Frank. See Jenkins, 922 F.3d at 1271-72. Judge Honeywell’s
denials of Spradley’s various motions do not constitute a valid basis
for recusal, especially where the court committed no error in ruling
against Spradley. See Liteky, 510 U.S. at 555.
USCA11 Case: 20-14518       Date Filed: 05/16/2022     Page: 9 of 12




20-14518               Opinion of the Court                        9

                  IV. SUMMARY JUDGMENT
       Last, regarding his Fourteenth Amendment claim, Spradley
asserts evidence shows Baker transferred his mandamus complaint.
Regarding his First Amendment claim, he contends he was denied
access to the courts because his complaint was not litigated on the
merits.
A. Fourteenth Amendment
        A violation of due process may form the basis for a suit un-
der 42 U.S.C. § 1983. McKinney v. Pate, 20 F.3d 1550, 1555 (11th
Cir. 1994) (en banc). The Due Process Clause of the Fourteenth
Amendment provides that no state shall deprive any person of life,
liberty, or property, without due process of law. U.S. Const. amend.
XIV, § 1. A violation of procedural due process occurs where the
state fails to provide due process in the deprivation of a protected
liberty interest. McKinney, 20 F.3d at 1557. A liberty interest is
created when a statute contains explicitly mandatory language.
Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 463 (1989).
State-created rights constitute liberty interests protected by the
Fourteenth Amendment. See Vitek v. Jones, 445 U.S. 480, 488
(1980) (discussing state-created right for good-time credits). Flor-
ida’s venue statute provides that “[a]ctions shall be brought only in
the county where the defendant resides, where the cause of action
accrued, or where the property in litigation is located.” Fla. Stat.
§ 47.011.
USCA11 Case: 20-14518       Date Filed: 05/16/2022     Page: 10 of 12




10                     Opinion of the Court                 20-14518

        The court did not err by granting Frank and Baker summary
judgment on Spradley’s Fourteenth Amendment claim. Even if
Spradley’s right to initially select venue was protected by due pro-
cess, there is no evidence in the record indicating that either Frank
or Baker caused his mandamus complaint to be transferred. Spra-
dley concedes there is no evidence Frank transferred his complaint.
As to Baker, Spradley argues that, because Frank’s original inter-
rogatory 14 implied the deputy clerk who returned his complaint
was the same one that transferred it and her amended interroga-
tory 1 stated Baker returned his complaint, then Baker must have
transferred the complaint. However, just because Frank’s original
interrogatory 14 referred to “the deputy clerk” does not mean that
the same deputy clerk who returned his complaint was the same
one that transferred it. Spradley’s contention that Frank and Baker
stated in their motion for summary judgment that they transferred
his complaint is misplaced because, in context, they assumed that
fact as a condition of their merits argument regarding his First
Amendment claim.
        Further, Frank and Baker both stated that Baker did not
transfer the complaint, despite her admission that she was the one
who returned it to Spradley. Spradley put forth no evidence that
Frank or Baker transferred his complaint, and the only evidence in
the record regarding any alleged transfer by someone at the clerk’s
office is Frank and Baker’s denial that either of them transferred the
complaint. Based on the lack of evidence, a reasonable jury could
not have found in favor of Spradley. See Young v. City of Palm
USCA11 Case: 20-14518         Date Filed: 05/16/2022       Page: 11 of 12




20-14518                 Opinion of the Court                           11

Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004) (explaining the non-
movant must go beyond the pleadings and present competent evi-
dence in the form of affidavits or as otherwise provided in Fed. R.
Civ. P. 56, setting forth specific facts to show that genuine issues
exist for trial). Accordingly, the court did not err in granting sum-
mary judgment to Frank and Baker because Spradley could not
show causation on his Fourteenth Amendment claim.
B. First Amendment
        Access to the courts is a right grounded in the First Amend-
ment. Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003). Stand-
ing requires that an inmate alleging a violation of the right of access
to the courts must show an actual injury. Bass v. Singletary, 143
F.3d 1442, 1445 (11th Cir. 1998). The injury the inmate must
demonstrate is an injury to the right of access. Id. Thus, the offi-
cials’ actions that “allegedly infringed an inmate’s right of access to
the courts must have frustrated or impeded the inmate's efforts to
pursue a nonfrivolous legal claim.” Id. “Further, the legal claim
must be an appeal from a conviction for which the inmate was in-
carcerated, a habeas petition, or a civil rights action.” Id.
        The court also did not err by granting summary judgment
to Frank and Baker on his First Amendment claim. Even if his man-
damus complaint gave rise to a right to access the courts, he cannot
show that he was actually injured because his case was litigated in
other courts. See Bass, 143 F.3d at 1445. Although his complaint was
not filed in Hillsborough County, Spradley’s complaint ended up being liti-
gated in Pinellas County, Leon County, and the Second District Court of
USCA11 Case: 20-14518     Date Filed: 05/16/2022   Page: 12 of 12




12                    Opinion of the Court              20-14518

Appeal. Accordingly, Spradley cannot show that Frank or Baker de-
nied him access to the courts.
      AFFIRMED.